          Case 09-32824-rcj    Doc 3700      Entered 02/17/21 12:22:24     Page 1 of 3



 1

 2

 3

 4

 5

 6   SULLIVAN, HILL, REZ & ENGEL
     A Professional Law Corporation
 7    James P. Hill, CA SBN 90478 (Pro Hac Vice)
      Jonathan S. Dabbieri, CA SBN 91963 (Pro Hac Vice)
 8    Elizabeth E. Stephens, NV SBN 5788
     228 South Fourth Street, First Floor
 9   Las Vegas, NV 89101
     Telephone: (702) 382-6440 /Fax Number: (702) 384-9102
10
     Attorneys for Chapter 7 Trustee, William A. Leonard, Jr.
11
                                UNITED STATES BANKRUPTCY COURT
12                                     DISTRICT OF NEVADA

13   In re                                             )   CASE NO. BK-S-09-32824-RCJ (Lead Case)
                                                       )
14   ASSET RESOLUTION, LLC,                            )   Jointly Administered with Case Nos.:
                                                       )   BK-S-09-32831-RCJ; BK-S-09-32839-RCJ;
15                         Debtor.                     )   BK-S-09-32843-RCJ; BK-S-09-32844-RCJ;
                                                       )   BK-S-09-32846-RCJ; BK-S-09-32849-RCJ;
16                                                     )   BK-S-09-32851-RCJ; BK-S-09-32853-RCJ;
                                                       )   BK-S-09-32868-RCJ; BK-S-09-32873-RCJ;
17                                                     )   BK-S-09-32875-RCJ; BK-S-09-32878-RCJ;
                                                       )   BK-S-09-32880-RCJ; BK-S-09-32882-RCJ
18                                                     )
                                                       )   Chapter 7
19   Affects:                                          )
          All Debtors                                  )
20        Asset Resolution, LLC, 09-32824              )   ORDER CONTINUING HEARING DATE
          Bundy 2.5 Million SPE, LLC, 09-32831         )   ON CLAIMS 13-1 AND 13-2 OF THE
21                                                     )   INTERNAL REVENUE SERVICE
          Bundy Five Million SPE, LLC, 09-32839
                                                       )
22        CFP Anchor B SPE, LLC, 09-32843              )   Current Date: February 22, 2021
          CFP Cornman Toltec SPE, LLC, 09-32844        )   Current Time: 10:00 a.m.
23        CFP Gess SPE LLC, 09-32846                   )
          CFP Gramercy SPE, LLC, 09-32849              )   Continued Date: March 22, 2021
24        Fiesta Stoneridge, LLC, 09-32851             )
                                                       )   Continued Time: 10:00 a.m.
25        Fox Hills SPE, LLC, 09-32853                     .
                                                       )
          HFAH Monaco SPE, LLC, 09-32868               )   Judge: Hon. Robert C. Jones
26        Huntsville SPE, LLC, 09-32873                )
          Lake Helen Partners SPE, LLC, 09-32875       )
27        Ocean Atlantic SPE, LLC, 09-32878            )
          Shamrock SPE, LLC, 09-32880                  )
28        10-90 SPE, LLC, 09-32882                     )
                                                       )


     416694-v1                                      -1-
           Case 09-32824-rcj        Doc 3700        Entered 02/17/21 12:22:24     Page 2 of 3



 1               The parties having stipulated to continue the hearing date on the trustee’s objections to

 2   claims 13-1 and 13-2 of the Internal Revenue Service and good cause appearing,

 3               IT IS HEREBY ORDERED that the hearing on the objections, presently set for

 4   February 22, 2021 at 10:00 a.m. in the above entitled Court, is hereby continued to March 22, 2021
 5
     at 10:00 a.m.
 6
                 Dated this 17th day of February, 2021.
 7
                                                                    _____________________________
                                                                    _ __________
                                                                    __          ____
                                                                                   _ ________  ____
                                                                                               __ ____
                                                                                                  __ _______
 8                                                                  Honorable
                                                                    Honorabble Ro
                                                                    Ho
                                                                    Hon        Robert
                                                                                obbeert
                                                                                     r CC.. Jones
 9
10

11   Respectfully Submitted By:
12   SULLIVAN, HILL, REZ & ENGEL
13   A Professional Law Corporation

14   By:                /s/ Jonathan S. Dabbieri
                 Jonathan S. Dabbieri
15               Attorneys for Chapter 7 Trustee,
                 William A. Leonard, Jr.
16
17                                                        ###

18

19

20

21

22

23

24

25

26
27

28



     416694-v1                                            -2-
          Case 09-32824-rcj          Doc 3700      Entered 02/17/21 12:22:24         Page 3 of 3



 1                                      LOCAL RULE 9021 DECLARATION

 2               In accordance with LR 9021, counsel submitting this document certifies that the order

 3   accurately reflects the Court’s ruling and that:

 4                   The court has waived the requirement set forth in LR 9021(b)(1).

 5                   No party appeared at the hearing or filed an objection to the motion.

 6                   I have delivered a copy of this proposed order to all counsel who appeared at the hearing,

 7   and any unrepresented parties who appeared at the hearing, and each has approved or disapproved

 8   the order, or failed to respond, as indicated below [list each party and whether the party has

 9   approved, disapproved, or failed to respond to the document]:

10                   I certify that this is a case under Chapter 7 or 13, that I have served a copy of this order

11   with the motion pursuant to LR 9014(g), and that no party has objected to the form or content of the

12   order.

13               Dated this 17th day of February 2021.

14                                                            SULLIVAN HILL REZ & ENGEL
                                                              A Professional Law Corporation
15

16                                                            By:     /s/ Jonathan S. Dabbieri
                                                                      James P. Hill
17                                                                    Jonathan S. Dabbieri
                                                                      Elizabeth E. Stephens
18                                                                    Attorneys for Chapter 7 Trustee,
                                                                      William A. Leonard, Jr.
19

20

21

22

23

24

25

26
27

28



     416694-v1                                             -3-
